Case 9:18-cv-80176-BB Document 84 Entered on FLSD Docket 01/24/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 18-cv-80176

 IRA KLEIMAN,
 as personal representative of
 the estate of David Kleiman,
 and W&K Info Defense
 Research LLC

        Plaintiffs,

 v.

 CRAIG WRIGHT,

       Defendant.
 ________________________________________/

                      JOINT NOTICE OF SCHEDULING MEDIATION

        The parties give notice that they have scheduled a mediation conference with Harry

 Schafer of Kenny Nachwalter, 1441 Brickell Avenue, Suite 1100, Miami, Florida, at 10 am on

 June 18, 2019.

  Dated January 24, 2019                         Respectfully submitted,

  Velvel (Devin) Freedman, Esq.                  s/ Andres Rivero
  Florida Bar No. 99762                          Andres Rivero, Esq.
  BOIES SCHILLER FLEXNER LLP                     Jorge A. Mestre, Esq.
  100 SE Second Street, Suite 2800               Alan H. Rolnick, Esq.
  Miami, Florida 33131                           RIVERO MESTRE LLP
  Telephone: (305) 539-8400                      2525 Ponce de Leon Boulevard
  Facsimile: (305) 539-1307                      Suite 1000
  vfreedman@bsfllp.com                           Coral Gables, FL 33134
                                                 305-445-2500
  Kyle W. Roche, Esq.                            (305) 445-2505 (fax)
  Admitted Pro Hac Vice                          arivero@riveromestre.com
  BOIES SCHILLER FLEXNER LLP                     jmestre@riveromestre.com
  333 Main Street                                arolnick@riveromestre.com
  Armonk, NY10504                                receptionist@riveromestre.com
  Telephone: (914) 749-8200
Case 9:18-cv-80176-BB Document 84 Entered on FLSD Docket 01/24/2019 Page 2 of 2



  Facsimile: (914) 749-8300                           Counsel to Defendant, Craig Wright
  kroche@bsfllp.com

  Counsel to Plaintiff Ira Kleiman as Personal
  Representative of the Estate of David
  Kleiman and W&K Info Defense Research,
  LLC.



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 24, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.

                                                      s/ Andres Rivero
                                                      Andres Rivero




                                                  2
